[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 MAR 12, 2010
                               No. 09-15080                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                     D. C. Docket No. 07-80158-CR-KLR

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DARRIN VIRGIL, JR.,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (March 12, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Darrin Virgil, Jr., appeals his eight-month sentence of imprisonment,
imposed after violating the terms of his supervised release, 18 U.S.C. § 3583. On

appeal, he contends that this sentence is substantively unreasonable.

        We review a sentence imposed upon the revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). A reasonable sentence is one that is both procedurally and substantively

reasonable. Gall v. United States, 552 U.S. 38, 51 (2007). The party challenging

the reasonableness of the sentence bears the burden of establishing that the

sentence is unreasonable in light of both the record and the § 3553(a) factors.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).1 Here, Virgil

challenges only the substantive reasonableness of his eight-month sentence and we

limit our review accordingly.

        At sentencing, Virgil agreed that the sentencing guideline range of four to

ten months’ imprisonment had been properly calculated and requested the court to



        1
            The relevant § 3553(a) factors include:
                  (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
                  (2) the need for the sentence imposed—
                            (A) to reflect the seriousness of the offense, to promote respect for the
                            law, and to provide just punishment for the offense;
                            (B) to afford adequate deterrence to criminal conduct;
                            (C) to protect the public from further crimes of the defendant; and
                            (D) to provide the defendant with needed . . . treatment;
                  (3) the kinds of sentences available;
                  (4) the kinds of sentence and the sentencing range . . . ; and
                  (6) the need to avoid unwarranted sentence disparities among defendants with
                  similar records who have been found guilty of similar conduct.

18 U.S.C. § 3553(a).

                                                            2
sentence him at the low-end of the guideline range and order his placement in a

halfway house. Virgil’s attorney explained that the structure of the halfway house

would assist Virgil in becoming a better citizen in society. The government asked

for a longer term of incarceration given the circumstances surrounding the

revocation of his supervised release, but agreed that placement in a halfway house

would be beneficial. The probation officer briefly discussed her concerns

regarding Virgil’s activities since his recent release from incarceration, but

indicated that there was “some hope” so long as he could be “redirected.” The

probation officer then explained to the district court that she believed that an

eight-month rather than a four-month sentence would allow the Bureau of Prisons

enough time to arrange for Virgil’s placement upon release in a halfway house.

      The district court stated that it “carefully considered the statements of all

parties and the information contained in the violation report” and then sentenced

Virgil to an eight-month term of imprisonment with a special condition that Virgil

serve four months in a halfway house immediately after his term of imprisonment.

Although the district court did not explicitly mention that it considered the § 3553

factors, given the statements from Virgil, the government and the probation officer

regarding the benefit to Virgil of spending time in a halfway house in light of the

ultimate sentence imposed, the record reflects that the district court “adequately



                                           3
and properly considered” the sentencing objective of rehabilitation. See 18 U.S.C.

§ 3553(a)(2)(D). That the district court placed great weight on this one factor does

not render the sentence unreasonable, given that the district court attempted to craft

a sentence that was responsive to this individual defendant’s request for

rehabilitation. Moreover, Virgil’s attorney, the government’s attorney, and the

probation officer each provided the court with information about Virgil’s recent

background as well as their impressions about his individual characteristics, see 18

U.S.C. § 3553(a)(1), statements the district court stated that it considered before

rendering sentence. Accordingly, we find that Virgil’s eight-month sentence is not

substantively unreasonable.

      AFFIRMED.




                                           4